Citation Nr: 0608446	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-16 246	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for headaches.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20-percent disabling.  


REPRESENTATION

Appellant represented by:	H. Wyatt Hanna, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
1989.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reason discussed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In a January 2006 letter to the veteran, the Board informed 
him that the Veterans Law Judge who conducted his June 2003 
hearing no longer works for the Board.  So he was asked 
whether he wanted another hearing, to be conducted by the 
Veterans Law Judge that will ultimately decide his appeal.  
He responded in February 2006 that he wants another hearing 
- specifically, a Travel Board hearing.  So one must be 
scheduled before deciding his appeal.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him and his representative of 
the date, time, and location of the 
hearing.  Put a copy of this letter in 
his claims file.  If, per chance, 
he changes his mind and decides not to 
have another hearing, also document 
this in his claims file.

The purpose of this REMAND is to ensure the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

